                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MARLO CARTER                                                                        PLAINTIFF
ADC #174069

v.                               CASE NO: 5:19CV00363-JM

COLMEN, et al.                                                                  DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s claims are dismissed without prejudice.

       2.      Plaintiff’s Complaint, as amended (Doc. No. 6) is dismissed without prejudice.

       3.      This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 18th day of February, 2020.



                                                     ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
